t c memo united_states tax_court curtis bennett and marie bennett petitioners v commissioner of internal revenue respondent gerhard w schmitz and betty j schmitz petitioners v commissioner of internal revenue respondent docket nos filed date paul j peter for petitioners j anthony hoefer for respondent memorandum opinion swift judge these cases were consolidated for trial briefs and opinion respondent determined deficiencies in petitioners’ federal income taxes as follows curtis bennett and marie bennett year deficiency dollar_figure big_number gerhard w schmitz and betty j schmitz year deficiency dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether partnership activity constituted a trade_or_business triggering self-employment_tax liability on partnership income for the partners of the partnership background the facts of these cases were submitted fully stipulated under rule and are so found at the time the petitions were filed petitioners curtis and marie bennett resided in gering nebraska and petitioners gerhard w and betty j schmitz resided in scottsbluff nebraska hereinafter references to petitioners are generally to curtis bennett and gerhard schmitz on date petitioners as equal partners organized lucky keno lucky as a general_partnership to establish keno lotteries in various communities within the state of nebraska keno is a lottery game that originated in china in approximately b c in each keno lottery there are numbers available a keno player selects up to numbers ona keno card and wages from dollar_figure to dollar_figure per lottery using approved lottery equipment the winning numbers are selected randomly payoffs to keno players are based on mathematical probabilities under nebraska’s county and city lottery act neb rev stat secs to keno lotteries are to be conducted for community betterment purposes under that statutory authority several nebraska municipalities contracted with lucky for lucky to establish and to operate and conduct keno lotteries within the municipalities in these contracts lucky repeatedly is referred to as the entity responsible for all aspects of the lottery for example the contracts state that lucky shall provide on a turnkey basis at no cost to the municipality the design production installation and operation of a keno type lottery system in return lucky agreed to allocate and to distribute the keno lottery proceeds as follows lo percentage lottery player sec_74 lucky municipality state of nebraska as lottery tax q4e- gross_proceeds from the above lotteries after certain instant payoffs were distributed to players were deposited and maintained in a separate bank account owned by lucky large payoffs to players were paid out by lucky after the lottery proceeds had been deposited into the bank account for the keno lotteries held in and total payoffs to players exceeded dollar_figure million after obtaining the nonassignable right to establish keno lotteries lucky entered into contracts with various site organizations eg hagles lodges and koala clubs relating to the lotteries to be established within certain municipalities on property owned by the site organizations under these contracts lucky agreed to provide all equipment materials_and_supplies needed for operation of the keno lotteries to provide the appropriate training and to pay the site organizations a fee of percent of lucky’s 14-percent share of the lottery proceeds the site organizations agreed to provide some personnel to assist in operation of the lotteries to provide lucky with daily reports of the lotteries and to obtain liability and property insurance relating to the lotteries all of the equipment materials_and_supplies provided by lucky that were used in the keno lotteries remained the property of lucky and brochures used to advertise the keno lotteries - - referred to lucky keno not to the site organizations as the provider of the keno lotteries the computer equipment and software provided by lucky for the keno lotteries produced wager tickets for the keno players recorded the wagers of the players randomly drew numbers displayed the winning numbers on a display board produced a record of the date time and amount of the wagers and generated daily summaries of each lottery for and petitioners timely filed their joint federal_income_tax returns and reported their share of the income of lucky petitioners however reported no self-employment_tax with regard to their respective share of lucky’s income in the notices of deficiency sent to petitioners respondent determined that the keno lotteries constituted a trade_or_business of lucky and that petitioners’ respective share of lucky’s income was subject_to self-employment_tax under sec_1401 discussion sec_1401 imposes a tax on self-employment_income self- employment income includes gross_income less allowable deductions from a taxpayer’s trade_or_business and income derived from a trade_or_business carried on by a partnership in which the taxpayer is a partner sec_1402 for purposes of the self- -- - employment_tax provisions the term trade_or_business generally has the same meaning as used in sec_162 sec_1402 the supreme court in 480_us_23 defined a trade_or_business as a regular and continual activity engaged in with the purpose of earning income or profit it is often difficult to distinguish between a passive investment and a trade_or_business although passive ownership of rental property does not constitute a trade_or_business active_management of rental property does constitute a trade_or_business 228_us_295 86_tc_1326 affd 113_f3d_670 7th cir 46_bta_197 petitioners argue that lucky was merely a passive owner of the keno lottery equipment that lucky leased the keno lottery equipment to the site organizations and that lucky played no part in the management and operation of the actual keno lotteries at the lottery sites we disagree petitioners oversimplify the role of lucky in the keno lotteries the lotteries occurred primarily because of the contracts lucky entered into with the various municipalities under which lucky was to conduct and operate the lotteries the - fact that the lotteries produced easy money for lucky does not eguate to a passive role for lucky the contracts between lucky and the site organizations contained only minimal references to the keno lottery equipment lucky’s name was included in the brochures advertising the keno lotteries funds representing the large payoffs were held and distributed by lucky to the winning players lucky also made the distributions to the municipalities to the state of nebraska and to the site organizations lucky’s rights and obligations under the contracts with the municipalities relating to the keno lotteries were nonassignable the activities of the site organizations under the contracts with lucky were dependent on lucky’s contracts with the municipalities and did not sufficiently alter lucky’s involvement in the lottery operations to qualify lucky’s activity as a nonbusiness passive investment activity we conclude that lucky’s keno lottery activity constituted a trade_or_business and that petitioners’ respective shares of lucky’s income are subject_to self-employment_tax to reflect the foregoing decisions will be entered under rule
